In an action, inter alia, to recover damages for violations of the Fair Credit Reporting Act (15 USC § 1681 et seq.), the plaintiff appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated November 16, 2011, which denied his motion for leave to renew and reargue his opposition to the defendant’s prior motion for summary judgment dismissing the complaint, which had been granted in an order of the same court dated September 16, 2011.
Ordered that the appeal is dismissed, with costs.
The appeal from so much of the order dated November 26, 2011, as denied that branch of the appellant’s motion which was for leave to reargue must be dismissed, as no appeal lies from an order denying leave to reargue. The appeal must otherwise be dismissed because the appellant failed to satisfy his obligation to assemble a proper record on appeal (see Matter of Lynch, 98 AD3d 510 [2012]; Smith v Imagery Media, LLC, 95 AD3d 1204, 1205 [2012]; Gurwitz v French, 90 AD3d 840 [2011]; Hazell v State of New York, 81 AD3d 893, 893 [2011]; Matison v County of Nassau, 290 AD2d 494, 495 [2002]). The appellant failed to include copies of the relevant motion papers in the record on appeal. Since, under the circumstances, the record is in*658adequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see Matter of Lynch, 98 AD3d 510 [2012]; Smith v Imagery Media, LLC, 95 AD3d at 1205; Gurwitz v French, 90 AD3d 840 [2011]; Hazell v State of New York, 81 AD3d at 893). Dillon, J.E, Angiolillo, Leventhal and Sgroi, JJ., concur.